DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al. (2010/0175499).
Regarding applicant claim 1, Thomas discloses a steering apparatus, comprising: 
a steering wheel that has a substantially annular shape and that is operated and 5rotated by a driver (Fig. 4, item 22 rotating ring member); 
a support frame that rotatably supports the steering wheel (Fig. 4, item 20 fixed hub [0012]); 
a frame fixation part that fixes the support frame to a vehicle body ([0011]; [0037] “steering wheel assembly is mounted to a steering column extending from the dashboard”); and 
a steering transmission part that transmits a rotation of the steering wheel relative to the support frame to a steering mechanism of a wheel ([0018]; [0055] Fig. 6, “rotational output”), 
10wherein the support frame and the frame fixation part are arranged at a position that does not overlap with a rotation center axis line of the steering wheel in a front view of the steering wheel ([0018] “a rotating ring member is supported by the fixed hub offset from a center of the rotating ring member and proximate a periphery of the rotating ring member”).  
Regarding applicant claim 2, Thomas discloses 15wherein an area that includes a part, through which the rotation center axis line of the steering wheel passes, on an inner circumferential side of the steering wheel is an access area through which an instrument panel of a vehicle is visible and operable ([0049] “the instrument panel… center portion may display a multi-functional screen“). 
Regarding applicant claim 3, Thomas discloses 20wherein the steering transmission part is constituted of a mechanical operation transmission mechanism arranged at a position that is offset from the rotation center axis line of the steering wheel ([0018] “a rotating ring member is supported by the fixed hub offset from a center of the rotating ring member and proximate a periphery of the rotating ring member”).  
Regarding applicant claim 4, Thomas discloses wherein the operation transmission mechanism includes a ring gear that is rotated integrally with the steering wheel and a power transmission gear that is rotatably supported by the support frame and 5that is engaged with a tooth surface of the ring gear and transmits a rotation of the ring gear to the steering mechanism (Fig. 6, [0032]; [0055]). 
Regarding applicant claim 5, Thomas discloses wherein the steering transmission part includes a steering detection part that 10detects rotation information of the steering wheel relative to the support frame and a steering actuator that operates the steering mechanism according to the information detected by the steering detection part ([0022] “motion sensor is provided within the rotating ring member”; [0058] “motion sensor is a potentiometer”). 
Regarding applicant claim 6, Thomas discloses further comprising 15a cover material that covers around a grip part of the steering wheel, wherein the support frame has a protrusion part that protrudes toward an inner circumferential side from the steering wheel (Fig. 4; [0040] “the grip is ergonomically shaped for comfort of the driver. Any suitable grip is contemplated within the scope of the disclosed embodiment”), 
an opening part that accepts displacement of the protrusion part accompanied by a rotation operation of the steering wheel is formed on the cover material ([0039] “first ring member”; Fig. 4, item 40), and 
20a lid part capable of closing the opening part is provided on an edge portion of the opening part ([0039]; Fig. 4).  
Regarding applicant claim 7, Thomas discloses wherein the lid part is biased by a biasing member in a direction in which the 25opening part is closed ([0039]; Fig. 4).  
Regarding applicant claim 8, Thomas discloses wherein the steering wheel comprises a main wheel gripped by the driver and 5a supplement wheel that is arranged on an inner circumferential side of the main wheel, is rotated integrally with the main wheel, and is rotatably supported by the support frame ([0039]-[0040]).  
Regarding applicant claim 9, Thomas discloses 10wherein an instrument is provided on a surface that faces a driver's seat side of the steering wheel ([0036]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661